DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 5-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over von Hasseln et al. (US 2014/0154378 A1) in view of Yang et al. (US 2005/0288813 A1) and Contractor et al. (US 2016/0106142 A1). Starch NPL (made of record 4/13/18) is relied on as evidence.
Regarding claim 1, von Hasseln et al. teaches a producing an edible 3-D food product (abstract) comprising selecting a composition and providing the composition in the form of a powder bed by dispensing the composition and distributing a layer of the composition on plate 503 by distributing part 402, construed to be forming a “bed” of the composition (paragraphs 58-59 and 73-74), where the composition can be an edible powder composition such as flour or starch (paragraph 102), depositing a liquid composition on the edible powder composition (paragraph 63 and 81-82), where the liquid composition can consist essentially of an edible liquid such as distilled water or deionized water, alcohol, or oil (paragraph 101), where the liquid can be deposited using inkjet cartridges (paragraph 108), subjecting the deposited composition and liquid to thermal curing with curing part 600 to bound and stabilize the food product (paragraph 63), and subsequently cooling the formed product (paragraph 90).
Regarding the powder comprising less than 5 wt% binder, since the composition can include “one or more fine or coarse powders” (paragraph 102) selected from a group including flour, i.e. the composition includes only flour, where applicant’s specification recites that the edible powder composition can also be flour (page 4 lines 
Von Hasseln et al. does not teach an SLS procedure comprising a laser irradiation step using a laser.
Yang et al. teaches a method for producing a 3D object (abstract) comprising providing powder composition, wherein the composition comprises powder particles and is a free-flowing powder (paragraphs 61 and 78), providing an edible liquid in the form of droplets on the powder composition (paragraphs 62-63), and subsequently subjecting the powder composition with the edible liquid to a SLS procedure comprising a laser irradiation step using a laser to fuse the powder particles into a mass (paragraphs 68 and 70), and cooling to obtain the 3D object (paragraphs 38 and 71). While Yang et al. is not specifically directed to manufacture of food products, it is noted that the reference teaches the process can use materials which encompass edible substances, such as polysaccharides (paragraph 102), where starch is a polysaccharide, and also teaches water or ethanol as the liquid (paragraphs 76 and 82).
Contractor et al. teaches a 3D food printing system and method (abstract) comprising depositing food material onto a printing stage (paragraph 37), where the food material can be treated with an infrared laser for final cooking (paragraph 37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of von Hasseln et al. to use an SLS procedure comprising a laser irradiation step to fuse the edible materials since the reference already teaches application of thermal energy to fuse the materials but does not specify the type of energy delivery method (paragraph 63), since Contractor et al. teaches that SLS processes are known to have been used to create edible 3D printed objects (paragraph 16), where Yang et al. teaches lasers can be used to fuse deposited powder and liquid, and therefore as a matter of manufacturing choice for the particular type of thermal energy provided for cooking/fusion, to allow for precise control and regulation of the thermal energy intensity, frequency, direction, size and/or focusing as taught by Yang et al. (paragraph 68), and therefore to similarly provide precise control over the fusing process to ensure a desired shape and/or clarity of form is obtained in the final product, and to use a known technique (laser sintering) to improve similar methods (fusing edible powder and liquid) in the same way KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding the liquid being deposited as “droplets”, von Hasseln et al. teaches the liquid can be deposited by “inkjet cartridges” (108), but does not explicitly recite “droplets” as claimed. 
Yang et al. teaches the liquid can be deposited as droplets by inkjet printing (paragraph 63).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of von Hasseln et al. to deposit the liquid as droplets by inkjet printing since the reference already acknowledges that inkjet printing can be used to apply the liquid (paragraph 11), as a matter of manufacturing preference for the particular liquid depositing method, and to control droplet size for high part accuracy as taught by Yang et al. (paragraphs 10 and 63).
Regarding claim 2, von Hasseln et al. teaches the edible liquid can consist essentially of an edible liquid such as distilled water or deionized water, alcohol, or oil (paragraph 101).
Regarding claims 5 and 15, von Hasseln et al. teaches edible liquid is deposited onto the edible powder composition at a saturation of between 5-20% binder (liquid) volume, based on the total volume of the edible component (paragraph 109). Von Hasseln et al. further teaches that the saturation can be controlled by varying the volume of edible liquid (paragraph 82). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of von Hasseln et al. in order to ensure proper binding of the powder composition, to control the desired amount of saturation, and since the claimed volumes would have been used during the course of normal experimentation and optimization procedures due to such factors as the size, shape, material used, and complexity of the fabricated product, as well as the type of edible powder and liquid used. Regarding the amount of liquid being a weight percentage, it is noted that varying the volume amount of liquid would also vary the weight amount. Since von Hasseln et al. suggests the amount of liquid can be varied as needed, one of ordinary skill in the art would have reasonably expected that the desired amount of liquid with respect to weight percentage could have also been varied to obtain a desired effect.
Regarding claims 6 and 9, von Hasseln et al. teaches edible powder can be materials such as flour or starch (paragraph 102), where starch is a structural component as recited in applicant’s specification (page 5 line 2). Starch NPL shows the melting point of starch is above 200oC (page 2 “melting point”).
Regarding claim 7, the combination applied to claim 1 teaches the liquid can be deposited by inkjet printing (Yang et al. paragraph 63). The same combination is applied to claim 7 and would have been obvious for the same reasons stated for claim 1.
Regarding claim 8, von Hasseln et al. teaches the powder composition can be 100% flour, which contains starch, and can include starch in general (paragraph 102). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of von Hasseln et al. to have the claimed percentage of structural component since von Hasseln et al. already suggests a structural component such as starch is present in the power, and further teaches the particular recipe can be adjusted based on desired binding, strength, etc. (paragraph 107), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to such factors as the size, shape, material used, flavor, texture, and complexity of the fabricated product.
Regarding claims 16 and 17, von Hasseln et al. is construed to teach the edible powder composition is free of binder as explained for claim 1.

Claims 4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over von Hasseln et al. (US 2014/0154378 A1) in view of Yang et al. (US 2005/0288813 A1) and Contractor et al. (US 2016/0106142 A1) as applied to claims 1-2, 5-9 and 16-17 above, and further in view of Lipson et al. (US 2013/0089642 A1). 
Von Hasseln et al. does not specify the mean volume of the droplets is less than 0.1 mL (claim 4), 1 pL – 0.1 mL (claim 13), and 5 pL – 0.01 mL (claim 14). 
Lipson et al. teaches a system for fabricating edible products through additive manufacturing procedures (abstract; paragraph 3), where the printing method includes an inkjet tool, and the tool deposits material on a scale of picoliters (paragraph 143). Lipson et al. further teaches that minimizing the droplet volume allows for fabricating more complex geometries (paragraph 143). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of von Hasseln et al. to have the claimed droplet volumes since the reference already contemplates depositing the liquid form inkjet cartridges, in order to fabricate more complex geometries, and since the claimed volumes would have been used during the course of normal experimentation and optimization procedures due to such factors as the type, size, shape, and complexity of the fabricated product, as well as the type of edible powder and liquid used. 
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 

Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 4-5 that the biochemical species (proteins, oligopeptides, polypeptides, etc.) are not disclosed by Yang in the context of producing foodstuffs, but in a different context of biochemical species used to produce biosensors. This is not persuasive since the reference is relied on to teach the concept that lasers can be used to fuse biological materials which can also be used in foods. The primary reference (von Hasseln) already teaches applying energy to similar materials, e.g. flour or starch (which are types of polysaccharides) and water, alcohol, or oil (paragraph 101). Yang suggests to one of ordinary skill in the art that these types of materials can be fused using lasers in an additive manufacturing process. 
Additionally, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yang is held to be an analogous reference as it is directed to the same field of applicant’s endeavor (additive manufacturing), as well as reasonably pertinent to the particular problem with which the applicant was concerned (fusing a powder and liquid combination by applying energy via a laser to obtain structural rigidity to the final product).
Applicant’s argument against Yang’s teaching of ethanol and water (page 5) are not persuasive for the same reasons stated above.
Applicant argues on pages 5-6 that von Hasseln does not suggest using laser irradiation. This is not persuasive since Yang teaches the advantage of precise control and regulation of the thermal energy intensity, frequency, direction, size and/or focusing (paragraph 68). It is noted that Yang also teaches the laser can employ UV wavelengths (paragraph 68), where von Hasseln teaches UV curing (paragraph 49).
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues on page 6 that von Hasseln teaches away from using SLS for edible objects. It is noted that the background section of the reference discloses previous LM processes for “industrial applications” (paragraph 4), where the “non-edible or toxic” materials include “metallic, ceramic, and glass materials…high temperatures” (paragraph 6). The section simply discloses known additive manufacturing processes for non-edible materials, whereas the invention itself provides a curing means for applying sufficient energy to the food product (paragraph 49) for fusing the layers of food material to construed a product with independently variable food characteristics (paragraph 63). Thus the reference suggests to one of ordinary skill in the art that similar energy-applying means can be used to provide the energy to fuse said layers.
Furthermore, it is readily evident that the LM techniques disclosed in the background section are non-preferred embodiments of the additive manufacturing art. One of ordinary skill would have been capable of modifying materials and methods of pre-existing technologies to obtain suitable working parameters for a particular application. See also MPEP 2123 which states the following: A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Applicant argues on pages 6-7 that the process of Contractor recites a process using a “print head for depositing a fluid food component mixture onto a substrate in successive layers” which is different from SLS, and teaches (at paragraph 16) prior art in the field of creating physical objects, not edible objects, from a digital design. This is not persuasive since the reference teaches an inkjet-type print head to deposit an edible material (paragraph 36) and curing/cooking the deposited material with infrared laser (paragraph 37). These appear to be the same devices used in applicant’s claimed invention (page 6 lines 28-29; page 8 lines 8-10). The disclosure does not provide an explanation or otherwise indicate how these devices operate differently or are distinguished from those taught by the prior art. Furthermore, Contractor explicitly states 3D printing includes SLS, which is a common manufacturing method of 3D printing, and the “process has been used to create edible objects” (paragraph 16). It is clear from this passage that SLS is a known additive manufacturing technique which has been previously applied to edible objects. 
Regarding the infrared laser in Contractor not being taught as selective, it would have been readily apparent to one skilled in the art that a selective sintering process would have been necessary to ensure a desired shape is obtained. Otherwise, a non-selective laser sintering process would have resulted in a singular, shapeless mass, or at the very least would not have provided the resolution necessary to form a desired and/or complex shape.
Additionally, disclosure of other possible curing/cooking techniques do not invalidate the fact that Contractor teaches lasers as a possible method of applying energy to fuse the edible material (paragraph 37). As stated above, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123 further states “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                     /B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        						/DREW E BECKER/                                                                 Primary Examiner, Art Unit 1792